Citation Nr: 0638069	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  05-00 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than March 14, 1995, 
for the award of service connection for schizoaffective 
disorder with depressed mood.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from October 1953 to March 
1954.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which granted service connection for schizoaffective 
disorder with depressed mood and assigned an initial 100 
percent disability rating, effective August 31, 1995.

In October 2002, the veteran disagreed with the RO's 
decision, claiming that he was entitled to an effective date 
corresponding to the date of his original claim in 1984.  
Thereafter, in a September 2003 rating decision, the RO 
assigned an earlier effective date of March 14, 1995, for the 
award of service connection for schizoaffective disorder.  
After a Statement of the Case was issued to him in November 
2004, the veteran perfected his appeal by means of his 
submission of a timely VA Form 9 in January 2005.  

The Board notes that the issues on appeal originally included 
entitlement to a compensable rating for service-connected 
hemorrhoids.  In a February 2002 letter, however, the veteran 
indicated that he wished to withdraw his appeal of this 
issue.  Accordingly, the Board finds that this claim is no 
longer within its jurisdiction.  See Hamilton v. Brown, 4 
Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. 
Cir. 1994) (holding that the Board is without the authority 
to proceed on an issue if the veteran indicates that 
consideration of that issue should cease); see also 38 C.F.R. 
§ 20.204 (2006).


FINDINGS OF FACT

1.  In December 1984, the RO received an original application 
for VA compensation benefits from the veteran, seeking 
service connection for a nervous condition.

2.  In an April 1985 rating decision, the RO denied the 
veteran's claim.  He was notified of the decision and his 
appellate rights, but he did not appeal.

3.  In June 1987, the veteran requested reopening of his 
claim.

4.  In September 1987, the RO denied the veteran's claim 
based on his failure to prosecute it.  The veteran was 
notified of the decision and his appellate rights, but he did 
not appeal.

5.  The veteran's next application to reopen his claim of 
entitlement to service connection for a nervous condition was 
received by VA on March 14, 1995.  Service connection for 
schizoaffective disorder with depressed mood has been granted 
effective March 14, 1995.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 14, 
1995, for the award of service connection for schizoaffective 
disorder with depressed mood have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, the RO provided the veteran with a VCAA letter 
regarding his earlier effective date claim in June 2003.  The 
Board acknowledges that the VCAA letter discussed above does 
not specifically satisfy all of the notice requirements of 
section 5103(a), nor was it provided prior to the initial 
decision on his claim.  However, the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies have resulted in prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No 05-7157 (Fed. Cir. April 5, 2006) (holding that due 
process concerns with respect to VCAA notice must be pled 
with specificity).  

Given the facts of this case, the Board finds that "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical records are on 
file, as are VA clinical records identified by the veteran.  
No additional pertinent records have been identified.  
Moreover, given the nature of the issue currently on appeal, 
the Board finds that a VA medical examination or opinion is 
not necessary.  38 C.F.R. § 3.159(c)(4) (2006).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issue 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  

Background

The veteran's service medical records show that in March 
1954, he was discharged from the Air Force after it was 
determined that he was unsuitable for further service due to 
a passive-aggressive reaction.  

In December 1984, the veteran filed an original application 
for VA compensation and pension benefits.  On his 
application, he claimed entitlement to service connection for 
a nervous disorder, as well as nonservice-connected pension 
benefits.  

Upon receipt of his claim, in a January 1985 letter, the RO 
asked the veteran to submit additional evidence, including 
medical evidence that his claimed disability has existed 
since his separation from service.  He did not respond.  

In an April 1985 rating decision, the RO denied service 
connection for a nervous condition, finding that the passive-
aggressive personality disorder shown during service was not 
a disability for VA compensation purposes.  The RO further 
noted that the record otherwise contained no evidence of a 
psychiatric disorder in service or within the first post-
service year.  The veteran's claim for pension was deferred 
pending additional evidentiary development.  

The veteran was duly notified of the April 1985 rating 
decision and his appellate rights in an April 1985 letter, 
but he did not appeal.  He does not contend otherwise.  

In September 1985, the veteran submitted additional 
information in support of his claim for nonservice-connected 
pension benefits.  He made no reference to service connection 
for a nervous disorder in his submission.  

In connection with his claim for pension benefits, the 
veteran was afforded a VA medical examination in November 
1985.  He had numerous physical and psychiatric complaints, 
including nervousness.  The examiner noted that the veteran 
was listed as having a passive aggressive personality.  He 
indicated that there was no apparent evidence of this on 
internal medicine examination and recommended a psychiatric 
examination for further evaluation.  

In a January 1986 rating decision, the RO granted entitlement 
to pension benefits.  No further medical or psychiatric 
examinations were conducted in connection with the claim, 
apparently in light of the RO's decision to award the benefit 
sought.

In June 1987, the veteran requested reopening of his claim of 
service connection.  He indicated that he "was evaluated 
partially in 1985 but the compensation and pension exam was 
not completed and for this reason I wish to be evaluated."  

In a letter dated later that month, the RO asked the veteran 
to submit additional evidence.  He did not respond.  In a 
September 1987 letter, the RO denied his claim on the basis 
that he did not submit the requested evidence.  He was 
advised that he could reopen his claim at any time by 
furnishing the previously requested evidence.

On March 14, 1995, the RO received the veteran's application 
to reopen his claim of service connection for a psychiatric 
disability.  As set forth above, the RO has granted service 
connection for schizoaffective disorder with depressed mood, 
effective March 14, 1995, the date of receipt of the claim to 
reopen.  

The veteran has appealed the RO's decision, arguing that he 
is entitled to an effective date in 1984, corresponding to 
the date of receipt of his original claim.  In March 2005 
written arguments, his representative further claimed that an 
earlier effective date was warranted in light of VA's failure 
to afford the veteran the psychiatric examination recommended 
by the VA examiner in 1986.  

Applicable Law

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after a final adjudication, or a claim for increase, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2006).

When there is a final denial of a claim, and new and material 
evidence is subsequently received, the effective date of the 
award of compensation is date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2006).

Analysis

The veteran seeks an effective date earlier than March 14, 
1986, for the award of service connection for schizoaffective 
disorder with depressed mood.  Specifically, he argues that 
an effective date corresponding to the date of receipt of his 
original claim in December 1984 is warranted.  

As set forth above, the record shows that the veteran did, 
indeed, submit a claim of service connection for a nervous 
disorder in December 1984.  The RO, however, denied his claim 
in an April 1985 rating decision.  The veteran failed to 
appeal this decision.  Absent a showing of clear and 
unmistakable error, which has not been shown or specifically 
alleged here, the decision is final and not subject to 
revision on the same factual basis.  See 38 U.S.C. § 4005(c) 
(1982); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1984).

In reaching this determination, the Board has considered the 
veteran's contentions to the effect that VA should have 
afforded him a psychiatric examination at the time of his 
original application.  A purported failure in the duty to 
assist, however, does not result in "grave procedural 
error" so as to vitiate the finality of a prior, final 
decision.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  
Therefore, in this case, the veteran's contentions do not 
provide a basis on which to conclude that VA's failure to 
provide him a psychiatric examination rendered the April 1985 
rating decision nonfinal.

For the reasons set forth above, the Board finds that the 
veteran's original December 1984 claim of service connection 
for a nervous condition was denied in a final April 1985 
rating decision.  Again, he did not appeal this decision, nor 
does he so contend.  Thus, the veteran's December 1984 claim 
cannot provide a basis on which to award an earlier effective 
date.  

Chronologically, the next pertinent communication of record 
was received at the RO in September 1985.  While the 
veteran's representative characterized this communication as 
a second application "claiming service connected disability 
for a mental disorder" in March 2005 written arguments, the 
Board respectfully disagrees.  Nowhere on this September 1985 
application does the veteran make any mention of service 
connection for a psychiatric disorder.  Indeed, the veteran 
specifically indicated that "I am filing for rating of 
examination for non-service connected disability pension."  
He further indicated that he had become disabled in 1980, 
some 26 years after his separation from service.  

A "claim" is defined in the VA regulations as ". . . a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2006).  An 
informal claim is ". . . [a]ny communication or action 
indicating an intent to apply for one or more benefits."  38 
C.F.R. § 3.155(a) (2006).  An informal claim must identify 
the benefit sought.  See Dunson v. Brown, 4 Vet. App. 327, 
330 (1993).

In this case, absent any indication in the veteran's 
September 1985 communication of an intent to seek service 
connection for a psychiatric disorder, the Board finds that 
it is not a claim, as the veteran's representative contends.  

For similar reasons, the Board finds that the September 1985 
communication is not a notice of disagreement with the April 
1985 rating decision denying service connection for a 
psychiatric disorder.  Again, the correspondence does not 
make any reference to service connection for a psychiatric 
disability, nor does it express dissatisfaction with the 
April 1985 rating decision.  38 C.F.R. §§ 20.201, 20.302 
(2006).  

Chronologically, the next pertinent communication of record 
was received at the RO in June 1987.  At that time, the 
veteran specifically requested reopening of his claim "for 
service connected disability."  As noted, the RO denied his 
claim in September 1987 based on his failure to prosecute it.  
See 38 C.F.R. § 3.158; see also Hurd v. West, 13 Vet. App. 
449, 452 (2000).  Although he was notified of this decision 
and his appellate rights, he failed to appeal it.  Absent a 
showing of clear and unmistakable error, therefore, the 
decision is final and not subject to revision on the same 
factual basis.  Thus, the veteran's June 1987 claim cannot 
provide a basis on which to award an earlier effective date.  

On March 14, 1995, VA received the veteran's next application 
to reopen his claim of service connection for a psychiatric 
disability.  The Board has carefully reviewed the record for 
any other earlier document which could be considered a 
pending claim of service connection for a psychiatric 
disability.  See 38 C.F.R. §§ 3.155, 3.157.  There is, 
however, no previous communication or document of record 
which can be construed as a formal or informal claim of 
service connection until the date of receipt of his claim to 
reopen on March 14, 1995.  The veteran does not contend 
otherwise.

Based on evidence received subsequent to the veteran's March 
14, 1995 application to reopen, the RO awarded service 
connection for schizoaffective disorder with depressed mood, 
effective March 14, 1995.  Under the facts set forth above, 
this is the earliest effective date allowable under the law, 
which provides that the effective date of an award of 
compensation based a claim reopened after a final 
adjudication shall not be earlier than the date of receipt of 
application therefor.  38 C.F.R. § 3.400(q)(1)(ii) (2006).  

In reaching this decision, the Board has also considered the 
veteran's contentions that he is entitled to an earlier 
effective date because the VA did not inform him of his 
potential eligibility for VA benefits, such as medical 
treatment, earlier.  The Court, however, has held that the VA 
does not have the duty to provide personal notice of 
potential eligibility for VA benefits.  Lyman v. Brown, 5 
Vet. App. 194 (1993); Hill v. Derwinski, 2 Vet. App. 451 
(1991).  Therefore, while it is unfortunate that the veteran 
claims that he was unaware of his eligibility for VA 
benefits, that factor does not provide a basis for an 
allowance of this appeal.

In summary, the Board finds that there is no legal basis for 
an effective date earlier than March 14, 1995, for the award 
of service connection for schizoaffective disorder with 
depressed mood.  The Board notes the veteran's sincere belief 
in the merits of his claim, but finds that the preponderance 
of the evidence is against the claim.  



ORDER

Entitlement to an effective date earlier than March 14, 1995, 
for the award of service connection for schizoaffective 
disorder with depressed mood is denied.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


